DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of the amorphous polyester copolymer species represented by claim 7 and the semi-crystalline polyamide species comprising unit of formula (10) in the reply filed on June 15, 2021 is acknowledged.  The traversal is on the ground(s) that the present application is a national phase entry of PCT/EP2018/060814 and the examiner has not provided reasons and/or examples to support the conclusion of a serious search burden.  This is not found persuasive because the species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Even though the claims require the technical feature of an amorphous polyester copolymer, a semi-crystalline polyamide and an epoxy functionalized impact modifier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. 4,877,848 (Maresca).  Contrary to Applicants’ contention, the different combination of species require a different field of search in terms of different classes/subclasses and different search strategies.  In this regard, it is noted that due to each claimed polyester, polyamide and impact modifier component independently encompassing a multiplicity of species, the present claims generically embrace a plurality of different combination of components. The prior art applicable to one combination of components would not likely be applicable to another combination of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
  The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2021.
Claim Rejections - 35 USC § 112
Claims 7-9, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7 and 8, it is unclear what the subscripts i8, i9, i14 and i15 represent.
In claims 13 and 14, the basis defining the recited contents are not apparent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,877,848 (Maresca).
Maresca discloses a polymer composition comprising:
a resin inclusive of poly(ester-carbonate)s and polyarylates (meets Applicants’ amorphous polyester copolymer);
a polyamide inclusive of semi-crystalline polyamides (meets Applicants’ semi-crystalline polyamide); and
from about 0.01 to about 10.0 weight parts of an epoxy functional compatibilizing agent per 100 weight parts of the resin and polyamide mixture (meets Applicants’ epoxy functionalized impact modifier and overlaps content thereof)
(e.g., abstract, C2-C9, examples, claims 1-5).  
meets Applicants’ amorphous polyester copolymer), B) a semi-crystalline polyamide (meets Applicants’ semi-crystalline polyamide), and C) up to about 5 weight parts of an epoxy functional compatibilizing agent per 100 weight parts of the resin and polyamide mixture (meets Applicants’ epoxy functionalized impact modifier and content thereof) with the reasonable expectation of success.  In this regard, it is clear that the epoxy functional compatibilizing agent increases the impact strength of the compositions (per Tables II and IV) and, as such, reads on Applicants’ epoxy functionalized impact modifier.
As to claims 2 and 3, Maresca discloses copolymers of glycidyl methacrylate, methyl methacrylate and styrene as viable epoxy functional compatibilizing agents (C8:61-65). It would be within the purview of one having ordinary skill in the art to select a copolymer having a predetermined comonomer content in consideration of the ultimate properties desired.
As to claims 10-12, Maresca embraces semi-crystalline polyamides obtained by polymerizing a diamine, inclusive of meta-xylene diamine, and a dicarboxylic acid, inclusive of adipic acid (C7:57-67).
As to claims 13 and 14, Maresca embraces compositions meeting claimed blending amounts (e.g., C8:33-44, examples).
As to claim 15, Maresca’s polymer compositions are governed by improved ductility, impact strength and elongation at break and, as such, it would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765